Case 3:18-cv-00296-LRH-CLB Document 113-1 Filed 11/20/19 Page 1 of 25




Exhibit 1 - Nicholas Gicinto
   Deposition Excerpts
Case 3:18-cv-00296-LRH-CLB Document 113-1 Filed 11/20/19 Page 2 of 25
                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA




           TESLA, INC.,

                       Plaintiff,

           vs.                                No.3:18-CV-00296-LRH-CBC

           MARTIN TRIPP,

                     Defendant.
           _____________________________________________________




                                                              CONFIDENTIAL

                                                             DEPOSITION OF

                                                   NICHOLAS RYAN GICINTO


                                                               TAKEN ON
                                              TUESDAAY, AUGUST 27, 2019
                                                              9:58 A.M.


                                         HOME2SUITES CONFERENCE CENTER
                                                      2001 MAIN STREET
                                           KANSAS CITY, MISSOURI 64108
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 3 of 25Page 24
                                                           # 30275-3


 1         Q.      Kind of like being falsely accused of

 2 being a mass shooter?

 3                 MR. UMHOFER:        Objection, calls for

 4 speculation.

 5         A.      I didn't accuse anybody of being a mass

 6 shooter.

 7 BY MR. FISCHBACH:

 8         Q.      When did you first become involved in the

 9 investigation of Mr. Tripp?

10         A.      Sometime I would say around June of 2018.

11         Q.      Well, do you have a specific date?

12         A.      No.

13         Q.      Are there --

14         A.      Early -- early June.

15         Q.      -- any records or documents you could

16 point me to that would tell me precisely when you

17 became first involved?

18         A.      I don't.      I didn't bring anything we me.

19 I'm not an employee of Tesla.                 I don't have access

20 to any records or documents.

21         Q.      How did you first get involved in the

22 investigation of Mr. Tripp?                And by that, I mean, I

23 am assuming somebody reached out to you, somebody

24 probably in Tesla management, and advised you of a

25 situation and wanted you to do something about it,
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 4 of 25Page 25
                                                           # 30275-3


 1 so I'm trying to get a grasp of how that came to be.

 2         A.      So as I recall Linette Lopez reached out

 3 to the communications team at Tesla stating that she

 4 was about to print an article and was looking for

 5 comments.        That generated some sort of an email

 6 thread I would imagine because that's typically how

 7 it works, and because it was my job to investigate

 8 theft of intellectual property and confidential

 9 information, that that made its way over to me, I

10 was included in some email at some point in time

11 bringing that to my attention to investigate the

12 source of that leak.

13         Q.      And how did you go about investigating the

14 source of that leak?

15         A.      Well, as I recall initially when it was

16 only one outreach from Ms. Lopez at that time and I

17 was the only member of the team because Tesla had

18 frozen hiring on my fourth day so I didn't have

19 anybody to help me do this at that point.                      I think I

20 was a little backed up and I think I kind of put it

21 on the pile of things to do.                But it was shortly

22 thereafter, I don't know the exact date, I'm sorry,

23 a second re-inquiry came from Ms. Lopez about

24 another article and that bumped it up on my priority

25 list because that indicated that there was an
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 5 of 25Page 26
                                                           # 30275-3


 1 individual or individuals with ongoing access

 2 providing a flow of information.                  So I looked closer

 3 into those threads and started to make some phone

 4 calls into the individuals who would have knowledge

 5 of the subject matter that was being discussed in

 6 her articles, because I'm not an expert in whatever

 7 those issues were, right?               Whenever there is a leak

 8 of information in a company it can come from

 9 anywhere, and as a security investigator I have to

10 go to the people who know about that particular

11 issue that's being discussed in that article and get

12 up to speed from them to understand more about, is

13 this significant, why is this important, who had

14 access to the information, talk to me about what do

15 you think is this a big deal, so I took those

16 initial investigative steps.

17         Q.      How did you determine that Mr. Tripp was

18 the individual that provided information to Linette

19 Lopez at Business Insider?

20         A.      It was a fairly intent investigative

21 process over several days, but it involved taking

22 the articles that she had published, looking

23 specifically at each article, at what information

24 was confidential in those articles, listing those

25 out so we could see independently what those -- what
   Case 3:18-cv-00296-LRH-CLB
              Nicholas Gicinto AugustDocument
                                      27, 2019 113-1  Filed
                                               NDT Assgn     11/20/19 Page 6 of 25Page 27
                                                         # 30275-3


1 that information was.            And then what you -- what you

2 do is you go about determining who had access to

3 every single bit of that information, to each

4 component of the information.                And as that was

5 listed up on the board and we were able to

6 continuously attribute the information to Mr. Tripp,

7 as well as rule out others who wouldn't have access

8 to that information, eventually we got to the

9 smoking gun, which was, there was a Tableau chart

10 which was on one of our systems that tied -- tied to

11 data from the manufacturing operating system.                      And

12 that Tableau chart essentially populated in real-

13 time, it was always updating based on the data in

14 the MOS.      And there was an article -- in one of the

15 articles from Ms. Lopez it specifically stated some

16 numbers, very specific down to the decimal point,

17 and I forget what it was tied to.                I don't want to

18 inaccurately say, right, this was a year ago, I

19 haven't reviewed anything, so -- but it was tied to,

20 I want to say some -- some amount of scrap or

21 something to that effect.             And we found a Tableau

22 chart that populated the details for that data, we

23 went into the audit logs for that Tableau chart, we

24 looked to see who had accessed that chart, the exact

25 time and date when the figure on that chart equaled
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 7 of 25Page 28
                                                           # 30275-3


 1 the figure on -- within Ms. Lopez's article, and the

 2 only individual who accessed the chart at that time

 3 was Martin Tripp. It's so precise in that chart that

 4 if you deviated even 30 seconds either way, you

 5 would get a different figure, so it was -- it was

 6 very clear and no one had accessed it, I believe,

 7 within ten minutes of Mr. Tripp.                  So it was very

 8 clear to us that he was the only one who had access

 9 to that information.

10         Q.      Kind of like DNA evidence almost, the odds

11 are one in a trillion it could be somebody else?

12         A.      Digital DNA is a good way to put it and --

13 but that wasn't the only factor.                  We are able to

14 attribute a number of other pieces of data that were

15 in the -- that was in the articles to him and his

16 ability to access that based on emails he had

17 received, so we could tie each -- each data point to

18 him in some form or fashion.

19         Q.      When did you -- when was this smoking gun

20 identified, the digital DNA?

21         A.      The night of the day -- the night prior to

22 when we interviewed him for the first time.

23         Q.      I will represent to you at least based on

24 the discovery here that the interview occurred on

25 both the 14th and 15th of June.                  Do those dates jibe
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 8 of 25Page 29
                                                           # 30275-3


 1 with your recollection?

 2         A.      Yes.

 3         Q.      So it sounds to me like you discovered the

 4 smoking gun, the digital DNA, the evening of June

 5 13th, 2018?

 6         A.      That makes sense as I recall.               We were

 7 very low on sleep, we were doing a lot of work

 8 working long, long days, so I'll do my best to be

 9 accurate here.

10         Q.      I appreciate that.

11         A.      Sure.

12         Q.      Well, you certainly identified the smoking

13 gun digital DNA before you interviewed Martin Tripp

14 on June 14th, correct?

15         A.      Correct.

16         Q.      You, like a good investigator, showed up

17 to the interview armed with the knowledge that Mr.

18 Tripp had done this, correct?

19         A.      Yes.

20         Q.      At this time were you in communicate --

21 and again, I don't -- your attorney's attorney-

22 client objection is well stated, so I'm not asking

23 what was said, but at this time were you

24 communicating with Tesla's attorneys?

25         A.      Yes.
     Case 3:18-cv-00296-LRH-CLB
                Nicholas Gicinto AugustDocument
                                        27, 2019 113-1  Filed
                                                 NDT Assgn     11/20/19 Page 9 of 25Page 60
                                                           # 30275-3


 1         Q.      The court reporter has handed you what's

 2 been marked as Deposition Exhibit 5.                    I will

 3 represent to you these are reflect two emails that

 4 Elon Musk sent to, quote, everybody, which I presume

 5 is all Tesla employees, first on June 17th and then

 6 again on June 18th of last year.                  I want to focus on

 7 the June 17th email.             I was dismayed -- and this is

 8 Elon Musk speaking.            I was dismayed to learn this

 9 weekend about a Tesla employee who conducted quite

10 extensive and damaging sabotage to our operations.

11 This included making direct code changes to the

12 Tesla manufacturing operating system under false

13 user names and exporting large amounts of highly

14 sensitive Tesla data to unknown third parties.

15                 Did your investigation uncover any

16 damaging sabotage conducted by Mr. Tripp?

17         A.      I think it's fair to say that the

18 information he provided, particularly the extent and

19 the false nature of some of the information provided

20 Ms. Lopez, specifically around the timing of that

21 information being provided just prior to an earnings

22 call had the potential to be quite damaging to the

23 company.

24         Q.      Did he damage any equipment?

25         A.      Not that I know of.
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 10 of 25Page 61
                                                             # 30275-3


 1          Q.     Did he damage any machines at the

 2 Gigafactory?

 3          A.     Not that I know of.            You're focused on

 4 physical sabotage, but that's not the only form of

 5 sabotage.

 6          Q.     Well, I'm focusing on the phrase damaging

 7 sabotage, so I'm trying to figure out what things he

 8 might have damaged.

 9          A.     Reputation, stock value, earning potential

10 for the company from a -- strictly from the market

11 standpoint.          I mean, prior to an earnings call

12 that's certainly interesting timing.

13          Q.     To your knowledge did Mr. Tripp cause any

14 long-term damage to Tesla's stock price?

15          A.     I haven't conducted such research to be

16 able to speculate on such question.

17          Q.     But your investigation uncovered, though,

18 physical damage at the Gigafactory, correct?

19          A.     Correct.

20          Q.     And again I'm trying to understand what

21 the -- other than what you've told me so far,

22 reputation, stock price, did your investigation

23 uncover any other -- any, quote, damaging sabotage

24 to Tesla's operations?

25          A.     I think you also evaluate the extent to
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 11 of 25Page 62
                                                             # 30275-3


 1 which a number of other teams had to stop what they

 2 were doing to try to identify him and his activities

 3 which was certainly damaging to their productivity,

 4 to things they were also working on. It's not great

 5 for morale when you have to think about from a

 6 company perspective and a culture perspective having

 7 to, you know, hunt -- hunt, so to speak, for someone

 8 who is conducting these types of activities and the

 9 number of teams that have to be involved to support

10 a technical investigation, particularly on a network

11 where you're looking for something where data

12 exfiltration is involved.                It takes a lot of time

13 and resources.           So I suppose it's also damaging from

14 a productivity perspective to a lot of teams.

15          Q.     Did your investigation uncover any loss of

16 productivity as a result of Mr. Tripp?

17          A.     I certainly had a lot of other things I

18 could have been doing so it impacted my productivity

19 on a number of other investigations and things I was

20 working on, but -- and it absolutely factored into

21 what other teams were doing as part of their normal

22 activities to have to stop and look for things that

23 he possibly had been responsible for making changes

24 or what he could have put on the system based on the

25 information we were seeing at the time steered them
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 12 of 25Page 63
                                                             # 30275-3


 1 away from their normal business.

 2          Q.     Did the Gigafactory produce less

 3 components than it normally would have because of

 4 Mr. Tripp?

 5          A.     I have no knowledge of what the production

 6 numbers were, but again, you're focusing strictly on

 7 productivity, of one aspect of what Tesla does.

 8 There are a number of things from looking at what

 9 Tesla does in how to measure productivity.

10          Q.     Actually I'm focusing on the words of Elon

11 Musk that "Mr. Tripp conducted quite extensive and

12 damaging sabotage to our operation."

13          A.     There's a lot of operations at Tesla, not

14 just producing widgets for cars.

15          Q.     What are those other operations?

16          A.     Well, there's operations for, you know,

17 within HR, within security to help keep people safe

18 and protect people.

19          Q.     How did Mr. Tripp damage those operations?

20          A.     Well, there is a lot of work that we would

21 be -- that we were working on moving forward towards

22 building a security program, which I had to stop

23 because I was focused on this investigation. You

24 know, I couldn't focus on other things that I would

25 have been otherwise doing because I was having to
    Case 3:18-cv-00296-LRH-CLB      Document
               Nicholas Gicinto August 27, 2019 113-1   Filed
                                                 NDT Assgn     11/20/19 Page 13 of 25Page 69
                                                            # 30275-3


1          A.     So the Tesla investigative team at the

2 time was me, I've never followed Mr. Tripp, so

3 you're going to have to --

4          Q.     Did Tesla ever hire anybody to follow Mr.

5 Tripp?

6          A.     Tesla contracted private investigators to

7 determine Mr. Tripp's whereabouts, yes.

8          Q.     When did that occur?

9          A.     Shortly after an email exchange between

10 Elon Musk and Mr. Tripp just -- just after I believe

11 when Mr. Tripp made some type of a statement which

12 was interpreted as a veiled threat saying something

13 to the effect of you're going to get what's coming

14 to you.       But I'm not positive.            I don't have the

15 email in front of me and I don't know that I saw it

16 or that I maybe only heard about it.                    But there was

17 some type of an email where Tripp made a statement

18 that was interpreted as a possible threat and not

19 knowing necessarily what the implication was or what

20 Mr. Tripp meant and in the interest of safety of the

21 employees at Gigafactory, it was requested that

22 Tesla's security team determine with Mr. Tripp was

23 located so we had an early warning if he were to

24 approach the Gigafactory.               We also knew from our

25 investigation that he had attempted to sell a
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 14 of 25Page 70
                                                             # 30275-3


 1 firearm to another employee at the Gigafactory.                          We

 2 had also seen he had attempted online to sell

 3 firearms-related material.                 So when you do a threat

 4 assessment you think here's an individual who is

 5 possibly armed, who obviously does not seem to hold

 6 a favorable opinion of the company based on his

 7 actions to subvert its livelihood and success, who

 8 failed to respond to directions when we asked him

 9 not to continue his contact with Ms. Lopez after the

10 first interview and he blatantly disregarded those,

11 we assessed that it was -- it was possible that he

12 could have posed a threat.

13          Q.     How do you know he blatantly disregarded

14 your instructions to not communicate with Lopez

15 after the first interview?

16          A.     Because he told me in the second interview

17 that right after -- and one of the last things I

18 said to him in the first interview was you are still

19 under a nondisclosure agreement, please do not have

20 anymore contact with Ms. Lopez.                   And he said okay, I

21 understand.          And then in the second interview when I

22 asked him, have you had contact with Ms. Lopez, he

23 said, yes, right after the interview I called her.

24 He didn't -- after something like that, that

25 situation where he had interviewed with us for
    Case 3:18-cv-00296-LRH-CLB      Document
               Nicholas Gicinto August 27, 2019 113-1   Filed
                                                 NDT Assgn     11/20/19 Page 15 of 25Page 87
                                                            # 30275-3


1          A.     No.

2          Q.     Did you have any concerns -- well, did

3 anything in that interview give you any concern that

4 Mr. Tripp might do something violent?

5          A.     So we understood a few indicators of his

6 background.           We had the -- we had the information

7 about, you know, selling the firearm or attempting

8 to sell a fireman, attempting to sell some related

9 material online, and, you know, we understood from -

10 - from interviews and from his work history and file

11 that he had been somewhat volatile, getting very

12 upset particularly when he disagreed with

13 colleagues, you know, he walked in with a backpack,

14 we didn't ask to look at the backpack or see

15 anything inside.           We allowed him to sit close to the

16 door which put our backs to the wall with only one

17 exit.      These are things you think about from a basic

18 security standpoint.             It wasn't anything

19 specifically with him about how we placed the room

20 but we try to make the interviewee feel as

21 comfortable as possible.               So I think you tend to

22 have that always in the back of your mind about

23 whether or not when it gets to the point in the

24 interview where the interviewee feels as though, you

25 know, they -- they may be in the wrong and it's
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 16 of 25Page 88
                                                             # 30275-3


 1 obvious and apparent they're in the wrong based on

 2 where the questions are going, they may react, you

 3 know, in a certain way.               So it had come to our

 4 attention in the past he had become quite upset. So

 5 I think you just think about those factors.

 6          Q.     Do you own a firearm?

 7                 MR. UMHOFER:         Objection.       I instruct the

 8 witness not to answer.               He's got a right to privacy.

 9                 MR. FISCHBACH:          Do you have a position on

10 that, Sean?

11                 MR. GATES:        No, it's up to him.

12 BY MR. FISCHBACH:

13          Q.     Is it your testimony that the mere fact of

14 owning a firearm is an indicator that you might be a

15 violent person?

16          A.     I've never said that and that's not what I

17 am saying.

18          Q.     I just wanted to make sure because --

19          A.     What I'm discussing is the access to,

20 right, so we had, at least had an indication of

21 access to.         If we had no -- nothing to -- nothing to

22 suggest that there was access to, it doesn't mean

23 that he didn't, but it's at least on our mind,

24 right? We know it because it had come up in the

25 interviews so you can't just block that out.
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 17 of 25Page 90
                                                             # 30275-3


 1          A.     During the interview?

 2          Q.     Yes.

 3          A.     I don't think anything during the

 4 interview gave me that impression that I recall.

 5 But that wasn't what I was basing my assessment on.

 6 You look holistically.               That's what I was assessing,

 7 looking holistically at the situation, not at a

 8 single factor.

 9          Q.     And thank you for clarifying.

10          A.     And I don't know that I suggested or that

11 my conclusion was that he was prone to violence

12 either.

13          Q.     That's kind of what I'm getting at. Given

14 the holistic picture, by the time you completed this

15 interview of Mr. Tripp on June 15th, based on what

16 he had said, based on what your investigation

17 uncovered so far, had you made any conclusions that

18 he was prone to violence?

19          A.     My conclusions were that he was a volatile

20 individual who appeared to have access to firearms

21 and obviously from what we were seeing was not

22 acting with Tesla's best interest in mind.                        To put

23 myself in his mind-set would have been difficult but

24 what I do think, reflecting on that time, was that

25 it was difficult to know how he was going to react
     Case 3:18-cv-00296-LRH-CLB      Document
                Nicholas Gicinto August 27, 2019 113-1   Filed
                                                  NDT Assgn     11/20/19 Page 18 of 25Page 91
                                                             # 30275-3


 1 to having been confronted and when he left that

 2 interview knowing how he was going to handle the

 3 ramifications of knowing that he had been caught in

 4 his scheme.

 5                 MR. FISCHBACH:          Please read the last

 6 question back to the witness.

 7                 (The record was read by the reporter.)

 8          A.     I don't think we had concluded that he was

 9 prone to violence, but I don't think we ruled

10 anything out considering we didn't know how he would

11 react to the ramifications of being caught in his

12 scheme and the weight of what might be the potential

13 consequences of that outcome.                  We simply didn't

14 know.

15                 (Deposition Exhibit 10 was marked for

16 identification.)

17 BY MR. FISCHBACH:

18          Q.     Sir, the court reporter has handed you

19 what's been marked as Deposition Exhibit 10.                         Have

20 you ever seen this email before?

21          A.     I believe so, or it was read to me.

22          Q.     Subsequent to this email from Mr. Tripp to

23 Elon Musk, did you communicate with Mr. Tripp?

24          A.     I did.

25          Q.     How did you communicate with him?
     Case 3:18-cv-00296-LRH-CLB
               Nicholas Gicinto AugustDocument  113-1
                                       27, 2019 NDT     Filed
                                                    Assgn     11/20/19 Page 19 of 25
                                                          # 30275-3                Page 138


 1          Q.     Okay.     Can you tell us what it is?

 2          A.     I mean, it appears to be -- it's a

 3 printout of the -- it's the -- sorry, it's the --

 4 it's a printout of his Excel spreadsheet that was

 5 also on his cell phone.

 6          Q.     That's Mr. Tripp's spreadsheet?

 7          A.     Correct.

 8          Q.     If we just -- so the first page is the

 9 cover email, that's to you, correct?

10          A.     Correct.

11          Q.     Second page is the Excel spreadsheet that

12 we saw a picture of on his phone?

13          A.     Yes.

14          Q.     The third page is another tab that has

15 some values on it, correct?

16          A.     Correct.

17          Q.     And then the last two pages are entitled

18 Query that I Run?

19          A.     Yes.

20          Q.     What did he explain that last page to be?

21          A.     The last page is -- I have two pages.

22          Q.     Last two pages, sorry.

23          A.     Last two pages, okay.            It's -- so what he

24 stated was to provide proof to Linette Lopez that he

25 was acquiring the data from our system, he showed
    Case 3:18-cv-00296-LRH-CLB
              Nicholas Gicinto AugustDocument  113-1
                                      27, 2019 NDT     Filed
                                                   Assgn     11/20/19 Page 20 of 25
                                                         # 30275-3                Page 139


1 her a copy of the exact query that he ran -- that he

2 wrote and ran on our system to extract the data that

3 populates his spreadsheet.

4          Q.     After your interview with Mr. Tripp on the

5 14th, did you do anything with that spreadsheet?

6          A.     Yes.

7          Q.     What did you do?

8          A.     Well, we -- we analyzed it, I mean from a

9 forensic standpoint we looked at it, we looked at

10 this code and query.            And one of the things that was

11 -- a couple of things stood out.                 One of the things

12 just on face value that's particularly concerning

13 about this is that he's providing a specific query

14 that can be run on our system and he's sending that

15 to a third party, which would enable them to

16 essentially provide that to anyone who with access

17 to our system could run an identical query and

18 extract this data at any point in time.                    So it

19 essentially does provides persistent access if Ms.

20 Lopez or whatever third party that document was

21 shared with just repeated this query on our system

22 even after Mr. Tripp was gone, right?                   So it's the

23 blueprint to extract the particular data that he

24 used for his query.            Even without necessarily the

25 technical knowledge to write the query themselves,
     Case 3:18-cv-00296-LRH-CLB
               Nicholas Gicinto AugustDocument  113-1
                                       27, 2019 NDT     Filed
                                                    Assgn     11/20/19 Page 21 of 25
                                                          # 30275-3                Page 140


 1 somebody has the blueprint to do it here.

 2                 The second thing that jumped out at us

 3 when I opened the spreadsheet on the laptop we were

 4 using to look at this, a message that popped up that

 5 said macros were enabled but it was unable to

 6 connect to the host or something to that effect.                         I

 7 can't remember exactly what that message said.                        The

 8 implication was that something in this document was

 9 attempting to call out and send information and that

10 was particularly concerning because it looked as

11 though the spreadsheet that he had used or he had

12 created was attempting to send a signal.

13          Q.     Send a signal out of the spreadsheet you

14 mean?

15          A.     Right, transfer the data somewhere.

16          Q.     Transfer the data in the spreadsheet?

17          A.     To an unknown location, I mean, enabling

18 the macros and being unable to connect to a host was

19 concerning, whatever the statement was, I don't

20 remember how, but whatever it was to myself, to our

21 forensic experts, to the Tesla IT staff was

22 concerning enough to then look for whether or not

23 there was a persistent query that was running and

24 pushing data outside the system.

25          Q.     Going back to the interview with Mr.
     Case 3:18-cv-00296-LRH-CLB
               Nicholas Gicinto AugustDocument  113-1
                                       27, 2019 NDT     Filed
                                                    Assgn     11/20/19 Page 22 of 25
                                                          # 30275-3                Page 164


 1          Q.     Okay.     But you do recognize it as a text

 2 message that Mr. Uhlmann sent?

 3          A.     Yes.     And it looks like, as far as what I

 4 recall, it's a message that he sent to a reporter.

 5          Q.     Okay.     So this is a text message that he

 6 sent to a reporter and then he provided it to you?

 7          A.     Yes, I believe.         It's -- it looks like --

 8 it looks like his screen from his phone from what I

 9 recall.

10          Q.     Okay.     So let me do a couple more clips

11 from the interview with Mr. Uhlmann.

12                 MR. FISCHBACH:         Same objection as before.

13                 MR. GATES:       Understood.

14 BY MR. GATES:

15          Q.     So once again, this is TES TRIPP

16 underscore 0017327.             It's a recording and I'm going

17 to start at a minute 34 and 41 seconds.

18                 (Audio played.)

19 BY MR. GATES:

20          Q.     Is that a portion of the recording of the

21 interview with Mr. Uhlmann?

22          A.     Yes.

23          Q.     And he mentions $50,000?

24          A.     Yes --

25          Q.     Did you hear that?
     Case 3:18-cv-00296-LRH-CLB
               Nicholas Gicinto AugustDocument  113-1
                                       27, 2019 NDT     Filed
                                                    Assgn     11/20/19 Page 23 of 25
                                                          # 30275-3                Page 165


 1          A.     -- I heard it.

 2          Q.     You testified earlier that you had heard

 3 that number from somewhere else as well?

 4          A.     Yes.     I recall that I heard that through

 5 the course of the investigation interviewing others,

 6 although I can't recall exactly who provided the

 7 dollar figure, but it wasn't -- from my recollection

 8 it wasn't just Mr. Uhlmann who mentioned that

 9 mentioned that -- mentioned that coming from Mr.

10 Tripp.

11          Q.     Okay.     I'm going to play another clip from

12 the interview starting at mark 1 hour 31 minutes and

13 34 seconds.

14                 MR. FISCHBACH:         Same objections as before.

15                 (Audio played.)

16 BY MR. GATES:

17          Q.     In that portion of the interview -- first

18 of all, that was a portion of the interview,

19 correct?

20          A.     Yes.

21          Q.     Who was asking the questions?

22          A.     Justin Zeefe and myself.

23          Q.     Two more clips.         Okay.     Next clip is from

24 mark 1 hour 37 minutes and 32 seconds.

25                 (Audio played.)
     Case 3:18-cv-00296-LRH-CLB
               Nicholas Gicinto AugustDocument  113-1
                                       27, 2019 NDT     Filed
                                                    Assgn     11/20/19 Page 24 of 25
                                                          # 30275-3                Page 166


 1 BY MR. GATES:

 2          Q.     Was that clip from the interview with Mr.

 3 Uhlmann?

 4          A.     Yes.

 5          Q.     And who was asking the questions?

 6          A.     Justin Zeefe and myself.

 7          Q.     Who was answering the questions?

 8          A.     Mr. Uhlmann.

 9          Q.     Okay.     Last one.       This is starting at 1

10 hour 57 seconds and -- excuse me, 1 hour 57 minutes

11 and 50 seconds.

12                 (Audio played.)

13 BY MR. GATES:

14          Q.     Was that a portion of the recording of the

15 interview with Mr. Uhlmann?

16          A.     Yes.

17          Q.     Who was speaking in that portion?

18          A.     Mr. Uhlmann, Justin Zeefe.

19          Q.     Can you find Exhibit 3 in your pile there.

20                 MR. FISCHBACH:         What is that John, the

21 damages?

22                 MR. GATES:       The damages report, yeah.

23          A.     Okay.

24 BY MR. GATES:

25          Q.     And if you kind of flip to the back
     Case 3:18-cv-00296-LRH-CLB Document 113-1 Filed 11/20/19 Page 25 of 25




 1                               CERTIFICATE
 2
 3                     I,   Terri L. Huseth,     do hereby certify that

 4     I reported all proceedings adduced in the foregoing matter

 5     and that the foregoing transcript pages constitutes a

 6     full, true and accurate record of said proceedings to the

 7     best of my ability.

 8
 9                     I further certify that I am neither related

10     to counsel or any party to the proceedings nor have any

11     interest in the outcome of the proceedings.

12
13                     IN WITNESS HEREOF, I have hereunto set my

14     hand this 4th day of September, 2019.

15
16
17
18
19
20
21
22
23
24
25
